     Case 2:19-cv-00019-KJM-EFB Document 50 Filed 05/14/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    RICHARD GIDDENS,                                  No. 2:19-cv-19-KJM-EFB PS
12                       Plaintiff,
13           v.                                         FINDINGS AND RECOMMENDATIONS
14    SOLANO COUNTY, et al.,
15                       Defendants.
16

17          On March 11, 2020, the court granted defendants’ motion to dismiss plaintiff’s first

18   amended complaint pursuant to Federal Rule of Civil Procedure 12(b)(6). ECF Nos. 47 & 48.

19   The court dismissed the amended complaint for failure to state a claim, explained the deficiencies

20   therein, and granted plaintiff thirty days in which to file an amended complaint to cure the

21   deficiencies. Id. The time for acting has passed and plaintiff has not filed an amended complaint

22   or otherwise responded to the court’s order. Thus, it appears that plaintiff is unwilling or unable

23   to cure the defects in the complaint.

24          Accordingly, it is RECOMMENDED that this action be DISMISSED for failure to state a

25   claim as set forth in the court’s March 11, 2020 order. ECF No. 48; see ECF No. 47.

26          These findings and recommendations are submitted to the United States District Judge

27   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

28   after being served with these findings and recommendations, any party may file written
                                                       1
     Case 2:19-cv-00019-KJM-EFB Document 50 Filed 05/14/20 Page 2 of 2

 1   objections with the court and serve a copy on all parties. Such a document should be captioned
 2   “Objections to Magistrate Judge’s Findings and Recommendations.” Any response to the
 3   objections shall be served and filed within fourteen days after service of the objections. The
 4   parties are advised that failure to file objections within the specified time may waive the right to
 5   appeal the District Court’s order. Turner v. Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez
 6   v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
 7   Dated: May 14, 2020.
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
